      Case 2:18-cv-01370-RCC Document 40 Filed 03/14/19 Page 1 of 3



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (AZ Bar No. 030204)
     Christopher J. Bendau (AZ Bar No. 032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Fax: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6                            UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF ARIZONA
 8
      Adrienne Outland,                             No. 2:18-cv-01370-RCC
 9
                            Plaintiff,
10                                                  PLAINTIFF’S MOTION TO AMEND
      vs.                                           JUDGMENT
11
      Arizona Movers and Storage, Inc., et al.
12
                            Defendants.
13
14
            Pursuant to Fed. R. Civ. P. 59(e), Plaintiff, Adrienne Outland (“Plaintiff”),
15
     respectfully requests that the Court amend the Default Judgment in this civil case (Doc.
16
17   38) to reflect the amount of unpaid wages and liquidated damages on her overtime and
18   minimum wage claims, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §
19
     216(b), in the amount of $14,220.00. The following Memorandum of Points and
20
     Authorities supports this Motion.
21
22                   MEMORANDUM OF POINTS AND AUTHORITIES
23          Plaintiff was awarded a default judgment for unpaid minimum and overtime
24
     wages in this matter based on her Motion for Default Judgment (Doc. 32). Plaintiff now
25
     requests that the Court amend the Judgment to reflect the amounts of unpaid minimum
26
27   and overtime wages contained in her Declaration in Support of Motion for Default
28
                                                 -1-
29
30
      Case 2:18-cv-01370-RCC Document 40 Filed 03/14/19 Page 2 of 3



     Judgment (Doc. 32-1)–specifically, $7,110.00 in unpaid minimum and overtime wages,
 1
 2   and an additional $7,110.00 in liquidated damages. See 29 U.S.C § 216(b) (“Any
 3   employer who violates the provisions of section 206 or 207 of this title shall be liable to
 4
     the employee or employees affected in the amount of their unpaid minimum wages, or
 5
     their unpaid overtime compensation, as the case may be, and in an additional equal
 6
 7   amount as liquidated damages.”).
 8          In this case, Plaintiff stated in her declaration that to the best of her knowledge she
 9
     estimates the is owed $7,110.00 in unpaid minimum and overtime wages. See Doc. 32-1,
10
     at ¶ 12. Defendants have not come forward with any evidence to refute this assertion.
11
12   Plaintiff therefore requests that the Court amend the Judgment in this case to reflect an
13   award of $14,220.00 in unpaid wages and liquidated damages, as outlined in the proposed
14
     form of amended judgment, attached to this Motion as “Exhibit A.”
15
16          RESPECTFULLY SUBMITTED the 14th Day of March 2019.
17
                                                BENDAU & BENDAU PLLC
18
                                                /s/ Clifford P. Bendau, II
19                                              Clifford P. Bendau, II
                                                Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
                                                  -2-
29
30
      Case 2:18-cv-01370-RCC Document 40 Filed 03/14/19 Page 3 of 3




 1                                CERTIFICATE OF SERVICE
 2          I certify that on this 14th day of March 2019, I electronically transmitted the
 3
     attached document to the Clerk’s Office using the CM/ECF system for filing and
 4
     transmittal of a Notice of Electronic Filing to all parties by operation of the Court’s
 5
 6   electronic filing system. The Parties may access this filing through the Court system.
 7
 8   /s/ Clifford P. Bendau, II
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
29
30
